



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v. Fearon, 2013
    ONCA 106

DATE: 20130220

DOCKET: C54387

MacPherson, Armstrong and Watt JJ.A.

BETWEEN

Her Majesty the
    Queen

Respondent

and

Kevin Fearon

Appellant

Sam Goldstein, for the appellant

Randy Schwartz, for the respondent

Susan M. Chapman and Jennifer Micallef, for the intervener,
    Criminal Lawyers Association

Matthew Milne-Smith for the intervener, Canadian Civil
    Liberties Association

Kevin Wilson for the intervener, Public Prosecution
    Service of Canada

Heard: September 7, 2012

On appeal from the conviction entered on December 20, 2010
    by Justice Diane I. Oleskiw of the Ontario Court of Justice.

Armstrong J.A.:

INTRODUCTION

[1]

This court is asked to carve out a cell phone exception to the common
    law doctrine of search incident to arrest.

[2]

The appellant, Kevin Fearon, was arrested for robbery while armed with a
    firearm.  Upon his arrest, a police officer conducted a pat down search and
    located a cell phone on his person.  The officer examined the contents of the
    phone and found photographs of a gun and cash as well as an incriminating text
    message. The appellant was brought to the police station and placed in an
    interview room.  When the police returned after unintentionally leaving him
    alone for five hours, he gave a full videotaped confession. Throughout his
    confession he maintained that the firearm used in the commission of the robbery
    was an imitation handgun.

[3]

At trial, the appellant sought to exclude the evidence that had been
    obtained from his cell phone upon his arrest. He claimed the search of the cell
    phone incident to arrest was a breach of his right to be free from unreasonable
    search and seizure protected by s. 8 of the
Charter of Rights and Freedoms
.
    The appellant also sought to exclude his confession, arguing that it was
    obtained in breach of his s. 10(b)
Charter
right to counsel and that it
    was involuntary.

[4]

The trial judge found that there was no breach of s. 8 and admitted the
    evidence obtained from the cell phone. However, in the event she was wrong in
    her conclusion on the s. 8 issue, the trial judge turned her mind to the
    application of s. 24(2). She held that, if there had in fact been a breach of
    s. 8, to admit the evidence would not bring the administration of justice into
    disrepute.

[5]

The trial judge also found that Mr. Fearons confession given later at
    the police station was voluntary.  Although she held that there was a technical
    breach of the appellants s. 10(b) rights, she concluded his statements should
    be admitted pursuant to s. 24(2) of the
Charter
.  In the result, Mr.
    Fearon was convicted of robbery and received a sentence of six years.  He
    appeals his conviction on the grounds that the trial judge erred in her
    analysis of ss. 8, 10(b) and 24(2) of the
Charter
.

[6]

The appellant contends that the warrantless search of the contents of a
    cell phone incident to arrest (except for a cursory examination to see if it
    contains evidence of the alleged crime) is prohibited by s. 8 of the
Charter
except in exigent circumstances.  The appellants position is supported by the intervener,
    the Criminal Lawyers Association of Ontario.  The Canadian Civil Liberties
    Association intervenes in support of the appellant and goes even further. They
    would not permit even a cursory examination of the contents of a cell phone
    seized during a search incident to arrest.

[7]

The Public Prosecution Service of Canada intervenes in support of the
    respondent Crowns position that the warrantless search in this case was
    incidental to the arrest of the appellant and was therefore lawful.

[8]

For the reasons that follow, I would dismiss the appeal.

THE FACTS

(a)

The Robbery

[9]

On July 26, 2009, Ms. Araksi Nar was operating a jewellery stall at a
    flea market in the Downsview area of Toronto.  At the end of the day (about 6:15
    p.m.) as Ms. Nar was packing her merchandise into her car, she was robbed by
    two men.  One of the men pointed a handgun at her and ordered her to open the
    trunk of her car.  The other man stood by.  The two men then grabbed the
    jewellery and other objects and fled to a waiting car.  The estimated value of
    the stolen jewellery was between $10,000 and $40,000.

[10]

Ms.
    Nar described the gun as an inch and a half in diameter, mostly silver, but
    dark grey toward the handle.  She said that the two men drove off in a black
    two-door automobile, which was located within 25 minutes of the robbery by
    virtue of a licence plate number given to the police by an eyewitness.  The car
    was left less than a kilometre from the flea market.  The car was registered to
    the appellants co-accused, Junior Chapman.

[11]

Eyewitnesses
    at the scene gave descriptions of the robbers, which included that the robber
    with the gun was wearing an oversized red hoodie.  When the car was located,
    the police observed a red sweater on the front passenger seat.  The car was
    sealed in anticipation of obtaining a search warrant.

[12]

Based
    on the description provided by Ms. Nar to police, P.C. Reynolds suspected that
    the appellant, who lived in the area, may have been involved in the robbery. 
    The officer was also advised that the owner of the getaway car had previously
    been arrested with the appellant.

(b)

The Arrest

[13]

P.C.
    Reynolds drove to the apartment building where the appellant lived.  When he
    entered the lobby of the building, he saw the appellant and Mr. Chapman leave. 
    P.C. Reynolds then detained the appellant and Mr. Chapman.  The appellant
    initially lied about his identity.  He was arrested for obstructing justice. 
    When Sergeant Hicks and another officer from the holdup squad arrived, the
    appellant and Mr. Chapman were arrested for robbery with a firearm.  The
    appellant and Mr. Chapman were cautioned and advised of their rights to counsel.

(c)

Search
    and Seizure of the Cell Phone

[14]

A pat down search of the appellant followed. This resulted in the
    discovery of the cell phone containing the photographs of a gun and cash as
    well as the incriminating text message. The text message read: We did it were
    the jewlery at nigga burrrrrrrrr.

[15]

In
    order to access the photographs and the text message in the cell phone, Sergeant
    Hicks had to operate the keyboard on the phone.  The cell phone was turned on
    and there is no evidence that it was password protected or otherwise locked
    to users other than the appellant.  The photographs and the text message were
    not in plain view and it was necessary to manipulate the key pad in order to
    move the phone into its different modes.

[16]

When
    Sergeant Hicks returned to the police station, he gave the phone to another
    officer who attempted to determine whether the incriminating text message had
    been sent to anyone.  The officer determined that the message was a draft and
    therefore had not yet been sent to anyone.  He hit the save button in order
    not to lose the text message.  After about two minutes, the phone was returned
    to Sergeant Hicks who was told to look through it for recent calls or
    contacts.  In the course of the night and next morning, as the investigation
    progressed, officers made additional checks of the phone.  At trial, however,
    the only data from the phone relied upon by the Crown were the photos and the
    text message.

[17]

The
    police officers involved in the examination of the contents of the cell phone believed
    that they were entitled to proceed without obtaining a search warrant. 
    Detective Nicol, in particular, testified that all inspections of the cell
    phone were done at his direction or with his approval. From his experience,
    cell phones found in circumstances such as the appellants contain text
    messages sent between co-accused that will assist police in recovering stolen
    property and apprehending suspects. His evidence at trial underscored the
    importance of acting quickly following the robbery.

[18]

Many
    months later, one of the police officers involved in the investigation believed
    that there was a court case that held a search warrant was required to download
    the contents of a cell phone.  He therefore applied for a warrant.  He included
    in the information to obtain the warrant the fact that the cell phone had been
    previously examined.  The search warrant was issued and the phone was
    re-examined and the photos and text message entered into evidence.  Counsel for
    the appellant at trial did not challenge the issuance of the search warrant.

(d)

The Right to Counsel

[19]

On
    his way to the police station, the appellant indicated that he wished to
    consult counsel.  At the police station, he was again read his right to counsel
    by the booking officer, who was told by the arresting officer that the
    appellant wished to speak to his lawyer.  The booking officer told the
    appellant that he would have access to a telephone.  The appellant was taken to
    an interview room in the police station at about 9:35 p.m. where he was searched
    again and then left alone while the arresting officer left to do his paperwork.

[20]

In
    the meantime, the getaway car was searched and the police located a gun hidden
    under the front passenger seat where the red sweater was found.  The gun was a
    .22 calibre handgun with its serial number removed.  It was loaded with two
    rounds of ammunition.  The gun matched the photograph of the gun in the
    appellants cell phone.

[21]

In
    a back pack found on the rear seat of the car, the police found two bandanas
    and a neoprene mask.  The DNA of Junior Chapman, the appellants co-accused, was
    discovered on one of the bandanas.

[22]

The
    appellant was left alone in the interview room until about 2:50 a.m. when two
    of the investigating officers entered the room.  During the time that the
    appellant was left alone, the police officers were engaged in various duties
    related to this investigation and other unrelated responsibilities.  They
    apparently did not think to assign someone to deal with the appellants request
    to speak to a lawyer until several hours had passed.

[23]

When
    the two officers entered the interview room at 2:50 a.m., they apparently woke
    him up.  After introducing himself and another officer, Detective Nicol again advised
    the appellant that he was charged with robbery while armed with a firearm.  The
    appellant responded, No, it wasnt a real thing.  Detective Nicol then told
    him the victim thought it was the real thing.  Then the following conversation
    between the appellant and Detective Nicol took place:

Nicol:           Do you understand your rights to counsel?

Fearon:        Yeah.

Nicol:           You
    told the other officers you wanted to call a lawyer, who is your lawyer and do
    you have their number?

Fearon:        I
    dont want to call a lawyer.  I want to go to sleep.  I want to plead guilty in
    the morning but not to no firearm charge.

Nicol:           So you dont want to call a lawyer?

Fearon:        No.

Nicol:           You
    understand youre being charged with robbery with a firearm.  Youre not
    obligated to say anything and if you choose to do so, it may be used in
    evidence.  Do you understand?

Feron:          Yeah.

Nicol:           If
    anyone in authority or anyone else has said anything to you or made you any
    promises to provide a statement disregard those statements and only provide a
    statement if you freely choose to do so.  Do you understand?

Fearon:        [Nodded
    yes.]

Nicol:          Do
    you want to tell us what happened tonight?

Fearon:        Not
    really.  I did some stupid thing and Ill do what I got to do.

Nicol:           Are you sorry for what youve done?

Fearon:        Yeah, I fucked up and Ill deal with it.

Nicol:           Are
    you sorry you got caught or sorry you scared that lady?

Fearon:        Im sorry I scared her.  I didnt hurt her.

Nicol:           What
    about your family, how are they going to take the news?

Fearon:        Not
    well.  My mums a good lady and my brothers never been in trouble, just me
    again.

Nicol:           Are
    they going to want to bail you out or visit you in jail?

Fearon:        [Now
    crying.] No, Im a fuck up and embarrassment.  My brother is getting a running
    scholarship and Im going to jail.

[24]

The
    discussion between Detective Nicol and the appellant continued. Detective Nicol
    asked the appellant if he wished to apologize to the victim. The appellant, in
    reply, asked whether such an apology could be put before the judge in the
    morning.  The appellant then provided a videotaped statement in which he
    admitted his involvement in the robbery although he continued to assert that
    the handgun was fake and had been discarded in a garbage can.

THE ruling on the cell phone searchES

[25]

The
    trial judge defined the issue concerning the cell phone searches at para. 36 of
    her reasons:

In this case, there is no issue regarding the lawfulness of the
    Applicants arrest.  The real issue here is whether the searches of the contents
    of Mr. Fearons cell phone during the early stages of the investigation on July
    26 and 27, 2009, and prior to obtaining the warrant on February 9, 2010, were
    truly incidental to his arrest on July 26, 2009.

[26]

The
    trial judge further defined the task at para. 41 of her reasons:

In my view, the searches requiring examination by this Court
    are: First, Sgt. Hicks cursory inspection of the contents of the phone at the
    scene of the arrest; and second, the intermittent searches of the contents of
    the phone from 10:48 p.m. on July 26
th
until the early morning hours
    of July 27
th
at the direction of the detectives.

(e)

The Search at the Scene
    of the Arrest

[27]

It
    was conceded at trial that there were reasonable and probable grounds to arrest
    the appellant.  The trial judge concluded, at para. 42 of her reasons, that
    Sergeant Hicks had a right to search the appellant and to take from him any
    property that he reasonably believed may constitute relevant evidence.

[28]

The
    trial judge concluded at paras. 44 and 45 of her reasons:

In these circumstances, I find that there was a reasonable
    prospect of securing evidence of the offence for which the accused was being
    arrested in searching the contents of the cell phone.  In particular, it was
    reasonable for Sgt. Hicks to believe that the arrestee, Mr. Fearon, may have
    had communications through the cell phone before, during or after the robbery
    with other perpetrators or with third parties.  His search of the phone at the
    arrest scene was brief and cursory.  There is no suggestion that this was an
    expansive or abusive search.



This case is distinguishable from the arrest in
R. v.
    Polius
, [2009] O.J. No. 3074.  In that case Trafford J. found that the
    arresting officer seized the accuseds cell phone during a search incident to
    arrest without any regard for its evidentiary value in connection with an
    arrest that he did not and could not particularize.  The arresting officer in
    that case did not have a reasonable basis to believe that the cell phone may
    have been evidence of the alleged murder when he arrested the accused.

(f)

The Searches
    at the Police Station

[29]

The
    trial judge concluded that the searches of the cell phone during the night and
    early morning hours of the next day were lawful searches incident to arrest. 
    She found that although considerable time and distance had passed from the
    search at the scene, it was not significant because the searches of the cell
    phone at the station were closely connected to the search at the scene.  The
    searches at the station were essentially an extension of the search at the
    scene.

(g)

Are cell phones excluded from the common law power to search
    incident to arrest?

[30]

At trial, Counsel for Mr. Fearon submitted that the police exceeded
    their power when they retrieved the photographs and the text message from the
    cell phone.  This argument was premised on the theory that the expectation of
    privacy in the contents of a cell phone is so high that a warrant is required
    before the contents are examined.

[31]

The
    trial judge observed that there were conflicting trial judgments on this issue
    and no appellate authority to resolve the controversy.
[1]

[32]

The
    trial judge held at paras. 49 and 51 of her reasons:

While there is no doubt that cell phones can contain
    significant amounts of personal information, the evidence in this case does not
    lead to the conclusion that Mr. Fearon had an extraordinarily high expectation
    of privacy in this phone.  Mr. Fearon did not testify on the
voir dire
and there was very little evidence as to the devices capabilities.  There is
    no evidence that the phone was password protected or subject to any security
    barriers.  Nor is there any evidence that it had mini-computer capabilities
    like the Treo in
R. v. Little
, 2009 O.N.S.C. 41212.

...

In my view, an ordinary cell phone objectively commands a
    measure of privacy in its contents.  However, the expectation of privacy in the
    information contained in the cell phone is more akin to what might be disclosed
    by searching a purse, a wallet, a notebook or briefcase found in the same
    circumstances.  The evidence in this case is that the LG cell phone appears to
    have had the functions of cell phone operation, text messaging, photographs and
    contact lists.  While certainly private, the information stored is not so
    connected to the dignity of the person that this court should create an
    exception to the police ability to search for evidence when truly incidental to
    arrest and carried out in a reasonable manner.

(h)

Section 24(2) of the
Charter

[33]

Although
    it was not necessary to consider s. 24(2) of the
Charter
, the trial
    judge did so in the event that her analysis in respect of the cell phone
    searches proved to be wrong.

[34]

The
    trial judge applied the analysis set out by the Supreme Court of Canada in
R.
    v. Grant
, 2009 SCC 32,  [2009] 2 S.C.R. 353 in considering whether the
    court ought to admit evidence in spite of the fact that it was obtained in
    breach of the appellants
Charter
rights.

[35]

The
    trial judge found that the police acted in good faith and that the officers
    believed they were acting within their powers of search incident to arrest at
    the time they looked at the contents of the cell phone.  She observed that
    Detective Nicol applied for and obtained a warrant after learning about a case which
    held that warrants would be required for the Technological Crime lab search and
    downloads of information from cell phones. The trial judge noted that the
    warrant was not challenged on the
Charter
application and held that,
    although there was a six-month delay in obtaining a warrant, it did mitigate
    the seriousness of the searchs impact on the appellants
Charter
-protected
    interests. She found that the evidence obtained from the warrantless search in
    any event constituted cogent evidence of a very serious crime. In the result,
    the trial judge concluded that even if she had found a breach of s. 8, the cell
    phone evidence would not bring the administration of justice into disrepute.

the ruling on the admissibility of the
    appellants statements to the police

[36]

The
    trial judge reviewed the circumstances surrounding the making of the
    appellants statements and concluded that there was no atmosphere of oppression
    or anything in the conduct of the police that affected their voluntariness. 
    There was no evidence that the appellant did not fully understand what he was
    saying or that his statements could be used against him.

[37]

In
    respect of s. 10(b), the trial judge concluded that the significant delay in
    providing him with the opportunity to consult a lawyer constituted a breach of
    his right to counsel.  However, in her s. 24(2) analysis, the trial judge
    concluded that the breach was not serious.  She found that the police fully complied
    with the informational component of s. 10(b) by advising the appellant of his
    right to speak to a lawyer.

[38]

Regarding
    the implementational component of s. 10(b), the trial judge found that the
    delay in providing the opportunity to contact a lawyer was not intentional. 
    There was no attempt to thwart his exercising his right to counsel.  The delay
    on the part of the police was an honest mistake with no harm done.  The trial
    judge concluded: I am satisfied that Fearon knew exactly what he was giving up
    when he declined access to counsel to the detectives.

THE POSITION OF THE PARTIES ON APPEAL

(a)

The Appellant

[39]

The
    appellant advances two principal arguments on appeal. First, he submits that
    the trial judge erred in holding that the search of the cell phone was a lawful
    search incident to arrest and that the search did not infringe his s. 8 rights. 
    The appellant contends that this court should carve out a cell phone exception
    to the doctrine of search incident to arrest.  Second, he argues that the trial
    judge erred by concluding that the appellants statements to the police were
    voluntary and did not infringe his
Charter
-protected s. 10(b) right to
    counsel. In addition, the appellant submits that the trial judge erred by admitting
    both the incriminating text and picture produced from the cell phone search and
    the appellants statements to the police. This evidence should have been
    excluded under s. 24(2) of the
Charter
.

(b)

The Respondent

[40]

The
    respondent submits that the examinations of the cell phone made by police fall
    properly within the ambit of the common law power of search incident to arrest.
    The respondent opposes the position taken by the appellant that an exception
    for cell phones ought to be carved out of the search incident to arrest
    doctrine. The respondent also submits that the statements made by the appellant
    to the police were voluntary and admissible and that the trial judge was
    correct to conclude that the breach of the appellants s. 10(b) rights was not
    serious. Lastly, the respondent argues that the trial judges s. 24(2) analysis
    is supportable and entitled to deference from this court.

(c)

The
    Interveners

[41]

The Canadian Civil Liberties Association requests the court to recognize
    that a warrantless search of an electronic device that has already been seized
    incident to arrest is unlawful, absent exigent circumstances.  The Criminal
    Lawyers Association takes a similar position but would permit the police to do
    a cursory examination of a cell phone to determine if it contained relevant
    evidence.

[42]

The
    Director of Public Prosecutions of Canada submits that there should be no cell
    phone exception to the common law search incident to arrest.  Such an exception
    is unwarranted and would complicate the law for the worse.

ANALYSIS

(a)

The Cell Phone

(i)

When is a
    warrantless search incident to arrest justified?

[43]

Counsel
    for the appellant makes two submissions for excluding the cell phone evidence. 
    First, he submits that the examination of the contents of the cell phone did
    not satisfy the criteria for a search incident to arrest because the police did
    not have a reasonable belief that they would discover evidence in support of
    the robbery and, in any event, the search went well beyond the kind of examination
    required to determine if such evidence existed.  The second argument is not specific
    to the appellants case and invites this court to carve out an exception to the
    common law doctrine of search incident to arrest for cell phones.

[44]

Before
    addressing these submissions, I turn to the Supreme Courts decision in
R.
    v. Caslake
, [1998] 1 S.C.R. 51.  In
Caslake
, Lamer C.J., writing
    for a majority of the court, summarized the necessary limits of the common law
    doctrine of search incident to arrest. The Chief Justice stressed that its
    limits must be respected. He explained at para. 25 that:

[T]he police must be able to explain, within the purposes
    articulated in
Cloutier, supra
(protecting the police, protecting the
    evidence, discovering evidence), or by reference to some other valid purpose,
    why they searched.  They do not need reasonable and probable grounds.  However,
    they must have some reason related to the arrest for conducting the search at
    the time the search was carried out, and that reason must be objectively
    reasonable.  Delay and distance do not automatically preclude a search from
    being incidental to arrest, but they may cause the court to draw a negative
    inference.  However, that inference may be rebutted by a proper explanation.

[45]

I
    now return to the issues raised by the appellant.

(ii)

Did the cell phone search in this case satisfy the criteria
    for the application of the common law doctrine of search incident to arrest?

[46]

The appellant does not take issue with the legality of his arrest or the
    authority of the police to conduct a pat down search.  As a result, there are
    only two points in issue in this branch of his argument.  First, was the belief
    of the police that an examination of the cell phone would yield evidence of the
    robbery reasonable?  Second, did the search of the contents of the cell phone go
    beyond the permissible limits of a search incident to arrest?

[47]

The
    trial judge concluded that the police reasonably believed that an examination
    of the contents of the cell phone would yield relevant evidence.  Absent
    palpable and overriding error, such a finding is entitled to deference.  I
    discern no such error.  The appellant was arrested about three hours after the
    robbery.  The police had information that the appellant had acted with a second
    person and that a third person was involved in the stashing of the stolen
    jewellery.  There was therefore a potential for communication among the three
    suspected participants.  In addition, the police had a legitimate concern about
    the location of the gun and the stolen jewellery.  Any communication among the
    three suspects could lead to the discovery of one or both.  In respect of the
    photographs found in the cell phone, the police knew from experience that
    robbers will sometimes take photos of the stolen property and even of
    themselves with the loot.

[48]

The
    remaining question on this issue is whether the search went beyond the
    permissible limits of a search incident to arrest.  The position of the
    appellant is that the police were entitled to no more than a cursory
    examination of the contents of the cell phone and that they should have
    proceeded by way of an application for a search warrant after the pat down
    search produced the phone or, at least, after they discovered the photos and
    text message.  The appellant relies on two cases for this submission:
R. v.
    Polius
, [2009] O.J. No. 3074 (S.C.); and this courts decision in
Manley.

[49]

In
Polius
, the defendant was charged with counselling first-degree
    murder.  At the time of arrest, the police seized a cell phone from the accused. 
    The phone was examined without a warrant. This search led the police to the accuseds
    cell phone number, which they used to obtain the production of his cell phone
    records.  The records were then tendered by the Crown in evidence.  Trafford J.
    concluded that there was a s. 8 breach but admitted the records pursuant to s.
    24(2) of the
Charter
.

[50]

Trafford
    J. discussed the notion of a cursory inspection of an item seized as incident
    to arrest, at para. 41 of his reasons:

In my view, the power to SITA [i.e., search incident to arrest]
    includes a power to conduct a cursory inspection of an item to determine
    whether there is a reasonable basis to believe it may be evidence of the crime
    for which the arrest was made.  However, any examination of an item beyond a
    cursory examination of it is not within the scope of the power to SITA.  Using
    other words, the evidentiary value of the item must be reasonably apparent on
    its face, in the context of all of the information known by the arresting
    officer.  Where the purpose of a SITA is to find evidence of the crime, the
    standard governing the manner and scope of the search is a ... reasonable
    prospect of securing evidence ....  See
R. v. Caslake, supra
, at
    para. 21.  The police ... must be in a position to assess the circumstances of
    the case so as to determine whether a search meets the underlying objectives
    ... of the SITA.  See
Cloutier v. Langlois, supra
, at paras. 60-62.

[51]

At
    para. 57, Trafford J. expressed his view that once a cell phone is found at the
    time of the arrest and there is a reasonable basis to believe it may contain
    evidence of a crime, it can be seized for the purpose of preserving its
    evidentiary value, pending the search of its contents under a search warrant.

[52]

I
    shall return to
Polius
during my analysis of whether this court should
    carve out a cell phone exception to the common law doctrine of search incident
    to arrest.

[53]

In
    this courts recent decision in
Manley
, the appellant was arrested for
    a number of offences related to the robbery of two retail stores in Trenton. 
    The police seized a cell phone from the appellant on his arrest.  The police
    opened the cell phone and examined its contents.  They found a photograph of
    the appellant holding a sawed-off shot gun taken the day after the second
    robbery.  A warrant was later obtained to search the contents of the phone.  At
    trial, the appellant objected to the admissibility of the photograph on the
    ground that the original search was unlawful and, as a result, the search
    warrant was tainted.  The trial judge ruled the search was reasonable and the
    search warrant was valid.

[54]

In
Manley
, the police had information that the appellant had stolen cell phones
    in the past.  The trial judge found that the first police officer who opened
    the cell phone did so to determine its owner.  Ownership of the phone was
    relevant to the offences for which the appellant was arrested.  Sharpe J.A.,
    writing for the court, said at paras. 37 and 38 of his reasons:

In my view, this combination of circumstances provided the
    police with a lawful basis for conducting a cursory search of the cell phone to
    determine whether it had been stolen.  As I can see no basis to interfere with
    the trial judges factual finding that the first officer came upon the
    photograph while conducting a search of the cell phone to determine its
    ownership, I would uphold the trial judges determination that the cursory
    search of the cell phone was lawful.

I wish to emphasize, however that my decision rests on two
    points. First, that the police had a legitimate interest in determining whether
    the cell phone had been stolen and second, that the police did not search the
    stored data in the cell phone for any other purpose.  According to the
    testimony on the
voir dire
that was accepted by the trial judge, the
    cell phones telephone number was identified after the discovery of the
    photograph.  A telephone number is sufficient information from which the
    ownership of a phone may be determined.  Had the examination of the phone continued
    after the telephone number had been found, this would be a different case.  If
    the telephone number had been written or inscribed on the exterior of the cell
    phone or visible or easily found when the phone was opened, any further search
    obviously could not be justified as a cursory inspection to determine ownership. 
    Likewise, in a case where there was no reason to doubt the arrested partys
    ownership of the phone and no link between ownership and the offence for which
    the person was arrested, a search of the stored data in the phone could not be
    justified on the basis that the police were simply trying to determine who
    owned the phone.

[55]

Sharpe
    J.A., at para. 39 of his reasons, concluded that it was neither necessary nor
    desirable [in this case] to attempt to provide a comprehensive definition of
    the powers of the police to search the stored data in cell phones seized upon
    arrest.

[56]

Sharpe
    J.A. declined to apply
Polius
in
Manley
.  However, he
    observed that he was not persuaded that
Polius
was wrongly decided.

[57]

This
    case is not significantly different from
Manley
.  I cannot conclude,
    in the circumstances of this case, that the original examination of the
    contents of the cell phone fell outside the ambit of the common law doctrine of
    search incident to arrest.  Apparently, the cell phone was turned on and it
    was not password protected or otherwise locked to users other than the
    appellant.  The police officers had a reasonable belief that they might find
    photographs and text messages relevant to the robbery.  The initial search at
    the time of the arrest involved a cursory look through the contents of the cell
    phone to ascertain if it contained such evidence.

[58]

The
    subsequent examinations of the contents of the cell phone at the police station
    are more difficult to analyze.  Arguably, those examinations went beyond the limits
    for a search incident to arrest.  See
Caslake
, at para. 25.  In my
    view, the proper course for the police was to stop the examination of the
    contents of the cell phone when they took the appellant to the police station
    and then proceed to obtain a search warrant.  Detective Abdel-Malik agreed that
    there was no urgency to search through the cell phone.  There is no evidence
    that it would have been impracticable to appear before a justice to obtain a
    search warrant in the usual manner.  If it was impracticable for an officer to
    appear before a justice to obtain a search warrant, the police could have
    proceeded to obtain a telewarrant under s. 487.1 of the
Criminal Code
.  That
    said, the trial judge concluded that the examination of the contents of the
    cell phone at the police station were connected to the search at the scene of
    the arrest.  Although some time and distance had passed from the arrest, the
    trial judge found that the police were still looking for evidence of the
    location of the jewellery and the gun as well as for contacts among the parties
    to the offences.  These were findings of fact made by the trial judge.  While I
    would have come to a different conclusion, I cannot say that these factual
    findings reflect palpable and overriding error.

[59]

There
    is also another observation to make about the search of the cell phone at the
    police station.  No additional evidence appears to have been discovered by the
    police and none was tendered in evidence from that search.  Even if the search
    at the police station went beyond the limits of
Caslake
s. 24(2) is
    not engaged.

[60]

In
    the result, I conclude that the trial judge did not err in her finding that the
    examination of the contents of the cell phone at the time and place of arrest
    and later at the police station were within the ambit of the common law
    doctrine of search incident to arrest.

(iii)

Should
    this court carve out a cell phone exception to the common law doctrine of
    search incident to arrest?

[61]

The
    appellant argues that until the Superior Courts decision in
Polius
,
    the paradigm for analyzing the warrantless search and seizure of cellular
    devices incident to arrest was the briefcase and analogous containers such as
    wallets and purses.  The point is made that cell phones are sophisticated
    devices which have a capacity for storing an infinite variety and amount of
    personal information in which there is a high expectation of privacy by the
    owner. The contents of a briefcase, purse or wallet are finite while the
    contents of a cell phone and other electronic devices are potentially
    infinite.  A cell phone can continue to provide incriminating evidence after it
    has been seized because of its transmitting ability.

[62]

Trafford
    J. in para. 47 of his reasons in
Polius
observed that a warrant is
    required to search a locked briefcase and that [a] cell phone is the
    functional equivalent of a locked briefcase in todays technologically
    sophisticated world.
[2]


[63]

The
    appellant also relies on observations made by Fuerst J. in
R. v. Little
,
    [2009] O.J. No. 3278 (S.C.) concerning the distinction between briefcases and
    cell phones.  It is important to note that in
Little
, the judge concluded
    at para. 147 that the cell phone in issue functioned as a mini-computer, the contents
    of which were not immediately visible to the eye and were extracted by a
    police officer with specialized skills using specialized equipment.

[64]

Counsel
    for the intervener, the Canadian Civil Liberties Association, submits that cell
    phones should be excluded from warrantless searches incident to arrest except
    in exigent circumstances.  The Civil Liberties Association would not permit
    even a cursory examination of the contents of cell phones.

[65]

Counsel
    for the intervener, the Criminal Lawyers Association of Ontario, takes the
    position that a cursory examination is acceptable for the limited purpose of
    determining whether there is evidence relevant to the alleged crime.  However,
    after the cursory look, the examination should cease and a search warrant
    obtained.

[66]

Counsel
    for the respondent supported by counsel for the Director of Public Prosecutions
    submits that the law in respect of search incident to arrest does not require a
    paradigm shift in the thinking of the court or a carve out of a cell phone exception
    to the police power to search incident to arrest.

[67]

The
    respondent argues that placing cell phones in the exceptional category is
    overly simplistic and illogical.  The nature of information that may be
    stored in a cell phone is no different than the kind of information that people
    carry in tangible form in briefcases, purses or other similar containers.  In
    all of these cases, the potential for discovering highly personal information
    exists.  The fact that there may be more such information in a cell phone ought
    not to justify the creation of a cell phone exception.  The respondent relies
    on the British Columbia decision in
R. v. Giles
, [2007] B.C.J. No. 2918
    (S.C.) in support of this position.

[68]

Counsel
    for the respondent further submits that the Supreme Court of Canada has never
    defined the scope of search incident to arrest by the kind of item searched. 
    Counsel argues that the Supreme Court has limited search incident to arrest in
    two cases: the first situation is when personal body integrity is the subject
    of a search: see
R. v. Stillman
, [1997] 1 S.C.R. 607 and
R. v.
    Golden
, 2001 SCC 83, [2001] 3 S.C.R. 679.  The second situation is the
    search of a persons home: see
R. v. Golub
(1997), 34 O.R. (3d) 743, (C.A.)
    and
R. v. Feeney
, [1997] 2 S.C.R. 13.

(iv)

Conclusion on the proposed cell phone exception

[69]

Much
    of the argument in this case, both here and in the court below, focused on
Polius
. 
    The appellant argued that the reasoning in
Polius
should apply in this
    case.  Counsel for the respondent distinguished
Polius
from the case
    at bar.  The Director of Public Prosecutions, on the other hand, took the
    position that
Polius
was wrongly decided.

[70]

I
    agree that
Polius
is distinguishable from this case.  In
Polius
,
    the arresting officer received his instructions from a senior officer who did
    not brief him on the circumstances of the alleged offence.  When the cell phone
    was seized on arrest, the arresting officer had no instructions to seize it and
    no reason to believe that it would contain relevant evidence.

[71]

The
    cell phone in
Polius
was turned over the next day to a technician of
    the Toronto Police Service who conducted an examination of the phone over two
    or three days without obtaining a search warrant.  The technician prepared a 15
    page report that included an appendix of over 200 pages of the information in
    the defendants cell phone. Given the facts of
Polius
, it is not
    surprising that Trafford J. concluded it was a case that called for a search
    warrant.

[72]

The
    problem I have with the appellants position and, in particular, the position
    of the Canadian Civil Liberties Association, is that it would appear to mark a
    significant departure from the existing state of the law on the basis of a
    record that does not suggest it is necessary.  While I appreciate the highly
    personal and sensitive nature of the contents of a cell phone and the high
    expectation of privacy that they may attract, I am of the view that it is difficult
    to generalize and create an exception based on the facts of this case.  The
    facts of this case, with the correct application of the existing law, suggest
    that the search and seizure of the cell phone at the scene of the arrest were
    carried out appropriately and within the limits of the law articulated by the
    Supreme Court in
Caslake
.

[73]

In
    this case, it is significant that the cell phone was apparently not password
    protected or otherwise locked to users other than the appellant when it was
    seized. Furthermore, the police had a reasonable belief that it would contain
    relevant evidence.  The police, in my view, were within the limits of
Caslake
to examine the contents of the cell phone in a cursory fashion to ascertain if
    it contained evidence relevant to the alleged crime.  If a cursory examination
    did not reveal any such evidence, then at that point the search incident to
    arrest should have ceased.

[74]

The
    appellant directed this court to statements made by the trial judge in
Little
,
    where she concluded at para. 147 that the cell phone in issue functioned as a
    mini-computer.  Furthermore, the court in
Little
found that the
    contents of the cell phone were not immediately visible to the eye and were
    extracted by a police officer with specialized skills using specialized
    equipment.  There was no suggestion in this case that this particular cell
    phone functioned as a mini-computer nor that its contents were not
    immediately visible to the eye. Rather, because the phone was not password
    protected, the photos and the text message were readily available to other
    users.

[75]

If
    the cell phone had been
password protected or otherwise
    locked to users other than the appellant, it would not have been appropriate
    to take steps to open the cell phone and examine its contents without first
    obtaining a search warrant.

[76]

In
    short, I find myself in the same position as this court found itself in
Manley
. 
    To quote from the reasons of Sharpe J.A. again, it is neither necessary nor
    desirable to attempt to provide a comprehensive definition of the powers of the
    police to search the stored data in cell phones seized upon arrest.

[77]

It
    may be that some future case will produce a factual matrix that will lead the
    court to carve out a cell phone exception to the law as articulated in
Caslake
. 
    This is not that case.  To put it in the modern vernacular: If it aint broke,
    dont fix it.

(v)

The application of s. 24(2) of the
Charter

[78]

In
    the event that I am found to be in error concerning the s. 8 analysis, I agree
    with the trial judges s. 24(2) conclusion.  I see no error in her application
    of the principles articulated in
Grant
and I agree that the admission
    of the evidence from the cell phone would not bring the administration of
    justice into disrepute.

(b)
The Admissibility of the Appellants Statements to Police

[79]

I see no basis to interfere with the trial judges finding that the
    appellants statements to the police were voluntary.  I agree with her finding
    that there was no atmosphere of oppression while he was detained in an
    interview room for several hours.  It appears, for at least part of that time,
    he was asleep.  While he waited in the interview room, the appellant decided
    that he wanted to plead guilty as soon as possible the next day.  There certainly
    was no pressure to force him to come to that conclusion.

[80]

It
    was unfortunate that the appellant was denied his s. 10(b) rights during the
    period of delay.  However, the trial judge found that the denial was not
    intentional. Accordingly, it did not affect the voluntariness of his statement.

[81]

In
    deciding to admit the evidence of the police statements, in spite of the breach
    of s. 10(b), the trial judge undertook the appropriate s. 24(2) analysis in
    accordance with
Grant
and concluded that the evidence would not bring
    the administration of justice into disrepute.  I agree with her conclusion.

conclusion

[82]

In
    the result, I would dismiss the appeal.

Released:

RPA                                       Robert P.
    Armstrong J.A.

FEB 20 2013                          I agree J.C.
    MacPherson J.A.

I agree
    David Watt J.A.





[1]
I note that the release of the trial judges reasons in respect of the cell
    phone search pre-dated this courts decision in
R. v. Manley,
2011 ONCA
    128, 269 C.C.C. (3d) 40 by almost two months. Since it was not argued before
    the trial judge, I will defer my comments on
Manley
until my analysis of
    the issues on appeal.



[2]
Counsel for the Director of Public Prosecutions challenges this as an
    inaccurate statement of the law.  Trafford J. referred to
R. v.
Mohamad
(2004), O.R. 3(d) 481
(C.A.) where the
    court held in the particular circumstances of the case that an unlocked
    briefcase could be searched as incident to arrest.  It was suggested by counsel
    that Trafford J. simply concluded that a locked briefcase required a search
    warrant.


